Title: Conference at Hartford: George Washington’s Answers to Queries by the Comte de Rochambeau and the Chevalier de Ternay, [22 September 1780]
From: Washington, George,Hamilton, Alexander
To: 



[Hartford, September 22, 1780]

1st. That there can be no decisive enterprise against the maritime establishments of the English in this country, without a constant naval superiority.
2d. That of all the enterprises which may be undertaken, the most important and decisive is the reduction of New York, which is the center and focus of all the British forces.
3. That under whatever point of view we consider the establishment, which the English have made since five years at New York & with a garrison of fifteen thousand men, that place requires extensive means to make the seige of it—That with a decided maritime superiorty to block sandy Hook, and fight at sea all the succours which may come from without during the course of the expedition, there must be also a land army of thirty thousand men, which may form two attacks on the work, on New York and Long Island; and that we must calculate on an army of fifteen thousand men being able to make sorties with Six or 8 thousand men; that therefore each attack must be defended and garnished in proportion. That if we should be reduced to have no more than 24000 men, then we must control ourselves with a single attack, which however renders the operation less expeditious more uncertain.
4. That every enterprise whether to the Southward or Northward exacts the same superiority by land and sea; since the troops which at present occupy the different posts may be reinforced by the fleet and army at New York, in proportion to the detachments which might be sent to attack them.
5. That we ought therefore to prefer the attack of New York to every other so soon as the King by his succours shall have enabled his allies to undertake it.
6—That in the state of the French fleet and army hitherto since their arrival, they have been obliged to remain on the strictest defensive and consider it as a happiness to have suffered no check.

7—That there results from all these considerations an indispensable necessity to reinforce the fleet and army here with ships troops and money.
8—That the number of ships for obtaining the naval superiority cannot possibly be fixed, since it must depend on the secrecy and the point from which they set out; but that the only means of having that superiority seeing that the English can detach from Europe in proportion to the French is to detach from the Islands in the month of April a fleet to reinforce the one here and give it a superiority. The Court of France can alone determine the number of vessels to be detached from Europe and from the Islands, as it cannot be known in America what number of vessels the enemy will be able to send here.
9. That in the circumstances in which General Washington finds himself not having yet been able to combine with Congress the force of his army for the commencement of the next campaign & not having yet received from Congress an answer concerning the means they propose to take to replace that part of his army whose times of service expire in January—he should fear to hazard a specification of the number of which the Congress will compose his army for the next spring; but that he thinks it very necessary, that His Christian Majesty be pleased to complete his army here to fifteen thousand, and that he hopes the states by a new effort will be able to supply the rest.
10—That independent of the funds destined for the army of fifteen thousand men, which will be insufficient, if they are combined on the same scale by which the speculation for five thousand men was regulated—without having foreseen the extraordinary expence attending a war in this country, where each individual neither gives his house nor his field to incamp in without being paid for it—in hand; it is indispensable to add extra funds to supply the contingencies which cannot be foreseen, in order not to be stopped in the midst of an expedition once commenced.
